Citation Nr: 0830112	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-37 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the file indicates that, following 
the January 17, 2006, certification of this case to the 
Board, the appellant submitted additional medical evidence 
consisting of a January 13, 2006 opinion from his physician 
which was received by VA January 30, 2006.  This evidence 
includes the opinion that the veteran's hearing loss is noise 
induced and is consistent with his exposure to hazardous 
noise levels while in the military.  This opinion is not 
based on a review of the veteran's medical history, to 
include his service medical records.  

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. §§ 20.800, 
20.1304(c).  An exception is made if the veteran waives this 
procedural right or if the Board determines the requested 
benefit to which the evidence relates may be fully granted on 
appeal without such referral.  Id.  See also Disabled 
American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 
1339, 1346 (Fed. Cir. 2003).  The waiver must be in writing 
or, if a hearing on appeal is conducted, must be formally and 
clearly entered on the record orally at the time of the 
hearing.  Id.  Evidence is not pertinent if it does not 
relate to or have a bearing on the issue on appeal.  Id.

The additional evidence in question is pertinent because it 
concerns the etiology of the veteran's hearing loss and he 
has not waived his right to have this additional evidence 
initially considered by the RO.  Thus, a remand is required 
for initial RO consideration of this additional evidence.

In addition, it is noted that the law provides that VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The duty to 
assist the claimant includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for hearing loss.  The veteran's service 
personnel records indicate that his specialty was a machinist 
and his written communications reflect his contention that he 
was exposed to noise from guns, ammunition, grenades, rifles, 
rockets, and mortar attacks.  As such, it appears that the 
veteran may have been exposed to acoustic trauma in service.  
In addition, private treatment records dated in November 1998 
and September 2004 indicate that the veteran has bilateral 
sensorineural hearing loss.  However, the evidence of record 
does not include a medical opinion based on a review of the 
veteran's claims file that addresses whether he currently has 
hearing loss that is causally or etiologically related to his 
military service.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any hearing loss 
that may be present. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
further development of the case is necessary.  Accordingly, 
the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from hearing loss as a 
result of service.  The examiner should 
review the claims folder and record the 
veteran's history of noise exposure 
during service, any history of noise 
exposure following service, and the 
January 2006 private doctor's opinion.  
Following examination of the veteran and 
review of the record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
hearing loss disability is related, even 
in part, to noise exposure during the 
veteran's period of service.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner is unable 
to provide the requested opinion without 
resorting to speculation, it should be so 
stated.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. 

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim in light of the 
additional evidence, to include the 
January 2006 from the veteran's private 
doctor.  Issue the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC) and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





